 



EXHIBIT 10

RETIREMENT AGREEMENT

     This Agreement, made and entered on December 2, 2003, is by and between
THOMAS & BETTS CORPORATION, a Tennessee corporation (“T&B”), and T. KEVIN
DUNNIGAN (“Dunnigan”), who currently resides at 8683 Players Fairway, Memphis,
Tennessee:

RECITALS

     Dunnigan is currently serving as Chairman of the Board of Directors of T&B
(the “Board”) and Chief Executive Officer of T&B;

     Dunnigan plans to retire as an employee of T&B effective January 16, 2004
(the “Retirement Date”);

     T&B desires to secure the continuing services of Dunnigan as Chairman of
the Board following the Retirement Date;

     To facilitate an orderly succession in executive and policy-making
positions within T&B, T&B and Dunnigan consider it advisable that Dunnigan
continue to make his services available to T&B, as provided in this Agreement;
and

     T&B and Dunnigan consider it advisable that Dunnigan be compensated for his
services to T&B as provided in this Agreement.

     NOW, THEREFORE, IN CONSIDERATION of the mutual promises, covenants and
agreements set forth below, the parties agree as follows.

     1. RETIREMENT OF DUNNIGAN; PRIOR CONTRACTS ARE TERMINATED.

     Dunnigan shall retire from employment with T&B as of the Retirement Date.
Effective on that Date, all existing employment agreements between Dunnigan and
T&B, whether written or oral and irrespective of stated expiration dates, shall
be terminated and cease to have any effect, other than for any cash or benefits
which are payable to Dunnigan prior to the Retirement Date but which remain
unpaid.

 



--------------------------------------------------------------------------------



 



     2. RETIREMENT AWARDS, PAYMENTS AND BENEFITS.

          (a) In consideration and recognition of Dunnigan’s long and valued
services to T&B as employee, executive officer, President, Chief Executive
Officer and Chairman of the Board, T&B agrees to make the following awards of
options and stock to Dunnigan on January 16, 2004, and shall provide such other
benefits to Dunnigan, as set forth below:

               (1) Stock Options. T&B will grant to Dunnigan stock options to
purchase that number of shares of T&B common stock which it intends to grant to
the Chief Executive Officer in 2004 when T&B normally grants stock options to
its executive officers and employees. The stock option agreement evidencing such
grant shall provide for full vesting upon retirement and shall include all other
provisions relating to retirement as set forth in the form of stock option
agreement under T&B’s 1993 Management Stock Ownership Plan. No other stock
option grants will be made to Dunnigan during the Term of this Agreement (as
defined in Section 3(a)), except such options, if any, as may be granted as
provided in Section 2(b).

               (2) Special Stock Award. T&B will grant to Dunnigan a special
stock award of that number of shares of T&B common stock which is the number of
shares that T&B intends to grant to the Chief Executive Officer in 2004 when T&B
normally grants restricted stock awards to its executive officers. Dunnigan’s
rights in the shares of the special stock award shall vest when granted. No
other stock awards (restricted or special) will be made to Dunnigan during the
Term of this Agreement (as defined in Section 3(a)), except such stock awards,
if any, as may be granted as provided in Section 2(b).

               (3) Cash Bonus. T&B shall pay Dunnigan an incentive cash bonus on
January 16, 2004 for Dunnigan’s service as the Chief Executive Officer of T&B
for the entire fiscal year 2003. Dunnigan’s bonus amount shall be equal to the
‘target bonus’ in accordance with the terms of T&B’s 2003 Management Incentive
Plan, which is 90% of his actual 2003 base earnings. No other cash bonus will be
paid to Dunnigan during the Term of this Agreement, except such bonus, if any,
as may be paid as provided in Section 2(b).

               (4) Executive Retirement Plan. As of February 1, 2004, Dunnigan
will be eligible to receive a lump sum benefit pursuant to the Thomas & Betts
Corporation Executive Retirement Plan (the “ERP”). As approved by the Board of
Directors on September 4, 2002 and October 30, 2003 respectively, Dunnigan shall
receive an additional six years of credited service and, in accordance with
Section 1.11 of the ERP, up to six years of additional age. In determining any
Actuarial Equivalent under the ERP, the “PBGC Interest Rate,” as otherwise
defined in the ERP, shall be no greater than the lowest actual PBGC Interest
Rate in effect during the 2003 calendar year. This payment shall be made on
February 6, 2004.

               (5) Other Retiree Benefits. As of January 17, 2004, Dunnigan
shall continue to participate in the comprehensive medical and dental plan for
designated retiring executives to which he is a current participant. T&B shall
provide such lifetime coverage for Dunnigan and Leah (the current covered
dependent) at no cost to Dunnigan; however, as a retiree at or over age 65,
Medicare shall become the primary provider and the T&B Executive Medical and
Dental plans shall become secondary. If T&B reasonably determines that the
coverage required under this Section 2(a)(5) would cause the medical and dental
plan to violate any

-2-



--------------------------------------------------------------------------------



 



provision of the Internal Revenue Code (or regulations thereunder) prohibiting
discrimination in favor of highly compensated employees or key employees, or if
any benefits described in this Section 2(a)(5) cannot be provided (or T&B
determines that it does not wish to provide such benefits) pursuant to the
medical and dental plan, T&B shall provide such benefits outside such plan at no
additional cost (including, without limitation, tax costs) to Dunnigan. The
benefits provided under this Section 2(a)(5) on and after a Change of Control,
as defined in T&B’s 1993 Management Stock Ownership Plan, shall be no less than
the benefits provided to Dunnigan and Leah under this Section 2(a)(5) on the day
before the Change of Control.

               (6) Restricted Stock. On the Retirement Date, restricted stock
held by Dunnigan shall become immediately vested and non-forfeitable.

          (b) The Board may determine from time to time within its sole
discretion, but without any obligation to do so, that by virtue of the
performance of services by Dunnigan which are beyond those contemplated in this
Agreement or which are specially assigned by the Board, Dunnigan should receive
compensation in addition to that provided for in this Agreement. Such
compensation may be in one or more of the forms provided in paragraphs 2(a) (1),
(2), and (3) and nothing in this Agreement shall preclude that or any other such
additional compensation.

     3. DUNNIGAN’S POST-RETIREMENT SERVICE AS CHAIRMAN OF THE BOARD OF DIRECTORS
OF T&B.

          (a) Term. The Board of Directors agrees to elect Dunnigan as Chairman
of the Board, and Dunnigan agrees to perform such services for T&B in accordance
with the terms and provisions of this Agreement for the period (“Term”) which
commences on January 17, 2004 and ends on the earliest of: (i) December 31,
2004; (ii) the termination date of this Agreement in accordance with Section 4
hereof, or (iii) the date of Dunnigan’s death.

          (b) Duties.

               (1) Title; Assignment of Duties. During the Term, Dunnigan shall
serve as Chairman of the Board of T&B. Dunnigan’s duties shall include, but are
not limited to, the direction of the affairs of the Board of T&B, as well as the
performance of all duties customarily performed by a person holding the position
of Chairman of the Board and any other duties assigned Dunnigan by the Board.
Dunnigan’s duties shall also include the performance of projects requested by
T&B’s Chief Executive Officer, which shall be appropriate to Dunnigan’s
experience.

               (2) Dunnigan’s obligations. In the performance of his duties,
Dunnigan shall:

                    (i) devote his knowledge, skill, attention and energies to
the performance of his duties, faithfully, competently, diligently and to the
best of his ability;

                    (ii) comply with all T&B policies and rules and regulations
from time to time adopted; and

-3-



--------------------------------------------------------------------------------



 



                    (iii) refrain from, directly or indirectly, engaging in,
rendering any service to, or undertaking any employment with respect to any
other business, profession, occupation or endeavor for any person, firm,
corporation, association or other entity, without the prior consent of the
Board, as reflected in the minutes of the meetings of the Board or any of its
committees;

provided, however, nothing in this Section 3 shall be construed as preventing
Dunnigan either, from investing his assets in such a form or manner as shall not
require any services on his part in the operation of the affairs of any entity
in which such investment is made, or from serving as a director of any other
company, as long as such activities do not interfere with the performance of
Dunnigan’s duties under this Agreement.

          (c) Compensation, Benefits and Expenses. During the Term of this
Agreement, T&B shall compensate and reimburse Dunnigan as follows:

               (1) Fee. T&B shall pay to Dunnigan, in consideration of his
services as Chairman of its Board, a Chairman’s fee of no less than $400,000 per
year, payable in twenty-three (23) substantially equal installments. The Board
may, in its discretion, from time to time increase the fee.

               (2) T&B Benefits. During the Term, T&B shall provide Dunnigan and
Leah, his current covered dependent, those benefits provided to other designated
T&B retired senior executives and their covered dependents, including, but not
limited to, the medical and dental benefits set forth in Section 2(a)(5).

               (3) Perquisites. During the Term, T&B will continue to allow
Dunnigan use of the corporate plane in accordance with the terms and conditions
currently in effect.

               (4) Office. During the Term, T&B shall provide Dunnigan with an
office in the executive section of T&B’s headquarters building along with
secretarial support.

               (5) Expenses. Dunnigan shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Term (in
accordance with the policies and procedures established for T&B senior executive
officers) in performing services hereunder.

     4. TERMINATION; DISABILITY; DEATH.

          (a) Termination by T&B. The Board may terminate this Agreement and may
remove Dunnigan as the Chairman of the Board of Directors for cause. For the
purpose of this Agreement, the Board shall have “cause” to terminate this
Agreement upon (i) the willful failure by Dunnigan to substantially perform his
duties hereunder (including, under the circumstances set forth in subsection
(c) below, for Dunnigan’s incapacity due to physical or mental disability); or
(ii) the willful engaging by Dunnigan in gross misconduct materially injurious
to T&B; or (iii) the willful violation by Dunnigan of the provisions of Sections
3(b) or 5 hereof, provided that such a violation results in material injury to
T&B.

-4-



--------------------------------------------------------------------------------



 



          For the purpose of this Section 4(a), no act or failure to act on
Dunnigan’s part shall be considered “willful” unless done or omitted to be done
by him not in good faith and without a reasonable belief that his action or
omission was in the best interests of T&B. Notwithstanding the foregoing, this
Agreement shall not be deemed to have been terminated for cause unless and until
there shall have been delivered to Dunnigan a copy of a resolution, duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board excluding Dunnigan, at a meeting of the Board called and held for that
purpose (after reasonable notice to Dunnigan and an opportunity for him,
together with his counsel, to be heard before the Board), finding that, in the
good faith opinion of the Board, Dunnigan was guilty of conduct set forth in
clause (i), (ii) or (iii) of this subsection (a) above, and specifying the
particulars thereof in detail.

          If Dunnigan’s service on the Board should be terminated for cause, T&B
shall pay him his full fee through the end of the month of his termination and
shall have no further obligations to Dunnigan under the post-retirement
provisions of this Agreement.

          (b) Termination by Dunnigan. Dunnigan may terminate his membership on
T&B’s Board by giving thirty (30) days’ advance written notice to T&B of his
intention to terminate. If the basis for that decision is T&B’s breach of a
material provision of this Agreement or the termination of Dunnigan without
affording him the notice and hearing required by subsection (a) above, then
Dunnigan shall continue to receive the compensation and benefits due under this
Agreement until the breach has been cured and/or all procedural requirements for
Dunnigan’s termination have been observed. If Dunnigan should terminate his
Board membership for any other reason, such an action shall result in Dunnigan’s
loss of all entitlement to fees and other benefits accruing to him by virtue of
his service as non-employee Chairman of the Board. However, Dunnigan shall not
forfeit those stock options, special stock award, and other benefits set forth
in Section 2, all of which were granted to him as entitlements in connection
with his retirement as an employee and executive officer of T&B. Following any
such termination by Dunnigan, he shall continue to be bound by the restrictions
set forth in Sections 5 (a) and 5 (b) below.

          (c) Disability.

               (1) Definition: Termination. Dunnigan’s service as Chairman
hereunder shall be terminated if, as a result of his physical or mental
disability, he shall not have been performing his duties and obligations
hereunder on a regular basis for a period of at least six (6) consecutive
months, and within thirty (30) days after written notice of termination is given
by the Board (which may occur before or after the end of such six-month period)
he shall not have returned to the performance of his duties and obligations
hereunder on a regular basis nor stated a reasonably early time when he would do
so.

               (2) Amounts Due Upon Becoming Disabled. For any period during the
Term in which Dunnigan fails to perform his duties hereunder as a result of
physical or mental disability, he shall continue to receive his full fees at the
rate then in effect, reduced by the amounts, if any, paid to him under T&B’s
disability benefit plan, any other disability plan and under the Social Security
disability insurance program.

-5-



--------------------------------------------------------------------------------



 



          (d) Death. If Dunnigan’s services as Chairman of the Board should be
terminated by his death during the Term, then T&B shall pay Dunnigan’s estate as
follows:

               (1) Dunnigan’s estate shall receive his full contractual benefits
under this Agreement through the end of the month next following the date of his
death. Following this date, all the benefits described in Section 3(c) above, at
subsections (1), (3), (4) and (5), shall terminate. The benefits described in
Section 3(c)(2) shall survive Dunnigan’s death, however, and inure to the
benefit of Leah, his current covered dependent.

               (2) Upon Dunnigan’s death during the Term, all his then
outstanding stock options shall become immediately exercisable, and any
outstanding restricted shares will immediately vest and their restrictions
lapse. Upon appropriate official request, these options and shares will be
transferred to the persons or beneficiaries of Dunnigan’s choice, as more fully
set forth in, Section 8 (b), below.

     5. COVENANTS AS TO CONFIDENTIAL INFORMATION AND COMPETITIVE CONDUCT.

          (a) Unauthorized Disclosure. During the Term and afterward, Dunnigan
shall not, without the consent of the Board as reflected in the minutes of the
meetings of the Board or any of its committees, disclose to any person — other
than an employee of T&B, or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by Dunnigan of his duties on
behalf of T&B, or as may be required by a court or governmental agency with
appropriate authority — any material confidential information obtained by him,
either while employed by T&B or during the Term, with respect to any of T&B’s
(and its subsidiaries’) plans, strategies, products, improvements, formulas,
designs or styles, processes, customers, methods of distribution or methods of
manufacture, the disclosure of which he knows could be materially damaging to
T&B; provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Dunnigan) or any information of a type not otherwise
considered confidential by persons engaged in the same business or a business
similar to that conducted by T&B.

          (b) Restrictive Covenant During the Term. During the term, Dunnigan
shall not, directly or indirectly, render services to, or invest in, or loan
funds to, any person, firm, corporation, association or other entity which
competes, directly or indirectly, with any T&B business, without the prior
consent of the Board as reflected in the minutes of the meetings of the Board or
any of its committees. This restriction shall not apply to investments in funds,
such as an S&P 500 Index fund, which may include some companies in competition
with T&B, but for which Dunnigan has no specific power of direction.

          (c) T&B Remedies. In the event of an actual or threatened breach by
Dunnigan of the provisions of this Section 5, T&B shall be entitled to terminate
this Agreement as provided in Section 4 and to seek immediate injunctive relief
restraining Dunnigan from conduct in breach or threatened breach of the
covenants contained in this Section 5. Nothing herein shall be construed as
prohibiting T&B from pursuing any other remedies available to it for such breach
or threatened breach, including the recovery of damages.

-6-



--------------------------------------------------------------------------------



 



     6. ARBITRATION.

          Any dispute or controversy arising under or in connection with this
Agreement (except as provided in Section 5 (c) as to injunctive relief) shall be
settled by arbitration in Memphis, Tennessee in accordance with the rules of the
American Arbitration Association then in effect, unless the parties mutually
agree otherwise in writing. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

     7. WAIVER OF BREACH.

          No waiver by either party hereto of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same, or at any prior or subsequent, time.

     8. SUCCESSORS: BINDING AGREEMENT.

          (a) Obligations of T&B’s Successor. T&B shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all, or substantially all or a majority of the business and/or assets of T&B, by
agreement in form and substance satisfactory to Dunnigan, expressly to assume
and agree to perform, this Agreement in the same manner and to the same extent
that T&B would be required to perform it if no such succession had taken place.

          (b) Rights of Dunnigan’s Successors. This Agreement and all rights of
Dunnigan hereunder shall inure to the benefit of, and be enforceable by,
Dunnigan’s legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Dunnigan should die while any amounts
would still be due and payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided for herein, shall be paid in accordance
with the terms of this Agreement to Dunnigan’s devisee, legatee or other
designee or, if there be no such devisee, legatee or other designee, to
Dunnigan’s estate. Dunnigan shall designate to T&B the appropriate person(s) to
contact upon his death (or disability), and shall notify T&B in writing of any
changes in designation.

          (c) Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned by Dunnigan. T&B may assign this Agreement and its
rights and obligations hereunder without the consent of Dunnigan, subject to the
provisions in subsection (a) above.

     9. NOTICE.

          All notices and all other communications required or provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

  If to Dunnigan:   T. Kevin Dunnigan
8683 Players Fairway
Memphis, Tennessee 38125

-7-



--------------------------------------------------------------------------------



 



  If to T &B:   Thomas & Betts Corporation
8155 T&B Blvd.
Memphis, Tennessee 38125
Attention: Chief Legal Counsel

or to such other address as either party may have furnished to the other in
writing at the addresses provided above, except that notices of change of
address shall be effective only upon receipt.

     10. MISCELLANEOUS PROVISIONS.

          (a) Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Tennessee, excepting its choice of law
provisions. If, under such law, any portion of this Agreement is at any time
deemed to be in conflict with any applicable statute, rule, regulation or
ordinance, such portion shall be deemed to be modified or altered to conform
thereto or, if that is not possible, to be omitted from this Agreement; the
invalidity of any such portion shall not affect the force, effect, validity and
enforceability of the remaining portions of this Agreement.

          (b) Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience of reference only and shall not
constitute a part of this Agreement.

          (c) Amendments. The provisions of this Agreement may not be amended,
modified, repealed, waived, extended or discharged except by an agreement in
writing signed by the party against whom enforcement of any amendment,
modification, repeal, waiver, extension or discharge is sought. No person, other
than pursuant to a resolution of the Board, shall have authority on behalf of
T&B to agree to amend, modify, repeal, waive, extend or discharge any provision
of this Agreement or anything in reference thereto.

     IN WITNESS WHEREOF, T&B has caused this Agreement to be executed and its
corporate seal to be affixed and attested by its authorized officer, and
Dunnigan has executed this Agreement, as of the 2nd day of December, 2003.

                              THOMAS & BETTS CORPORATION                        
      By:   /s/ CONNIE C. MUSCARELLA                    

--------------------------------------------------------------------------------

                    CONNIE C. MUSCARELLA         Attest:       VICE PRESIDENT —
HUMAN RESOURCES         By:   /s/ PENELOPE Y. TURNBOW       AND ADMINISTRATION  
         

--------------------------------------------------------------------------------

                    PENELOPE Y. TURNBOW   /s/ T. KEVIN DUNNIGAN            
ASSISTANT SECRETARY  

--------------------------------------------------------------------------------

                T. KEVIN DUNNIGAN        

-8-